C. D. Porth brought a forcible entry and detainer action against Ernest V. Becker in the justice court precinct No. 1, Dallas county, presided over by B. H. Fly. From a default judgment, Becker appealed to the county court, where judgment was again rendered against him in favor of Porth. Becker then filed this suit against Porth and Judge Fly, seeking damages for alleged arbitrary action and misconduct on their part, that resulted in the rendition of the judgment alleged to be void, and sought injunctive relief, temporary and permanent, restraining defendants from issuing or causing to be issued or executed, process on the judgment, or from in any manner molesting or interfering with plaintiff's possession of the premises. The trial court granted the temporary writ prayed for, restraining defendants from issuing or causing to be issued any process on the judgment, or from interfering in any manner with defendant's peaceful possession of the premises.
Defendants, answering the suit by exceptions and general denial, moved to dissolve the temporary writ. Hearing on the motion to dissolve was had, evidence was introduced, resulting in an order dissolving the temporary writ, from which this appeal was perfected.
The above outline, although meager, is, in our opinion, sufficient for our purpose. We do not deem it necessary to pass upon the legal sufficiency of the petition.
The case is before us without a statement of facts or brief for appellant, hence, under a well-established rule, the presumption will be indulged, in support of the judgment, that the evidence adduced at the hearing completely refuted plaintiff's grounds alleged for equitable relief (see 3 Tex.Jur. 538, § 378). Therefore, the judgment of the lower court is affirmed.
Affirmed.